Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 4-27, and 29-40 are pending.  Claims 1 (a method), 11 (a machine), and 21 (a non-transitory CRM) are independent.

Response to Arguments
Applicant's arguments filed 3/29/2022 have been fully considered but they are not persuasive. 
On page 13 of the response filed 3/29/2022, Applicant states that the independent claims cannot be performed in the human mind and specifically notes communicating over a network.
Claims that recite an abstract idea are also reviewed to determine whether the claim amounts to “significantly more” than the abstract idea itself, MPEP 2106.05.  Under this analysis additional elements, such as communication over a network, ar reviewed “to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.” 
Elements that do not constitute significantly more include those that:
“iv. Recording, transmitting, and archiving digital images by use of conventional or generic technology in a nascent but well-known environment, without any assertion that the invention reflects an inventive solution to any problem presented by combining a camera and a cellular telephone, TLI Communications, 823 F.3d at 611-12, 118 USPQ2d at 1747”. MPEP 2106.05(a).I.
Thus, in the mandated § 101 abstract idea analysis.  Transmitting/receiving/storing data does not amount to “significantly more” than an abstract idea itself because it does not improve computer functionality and is merely the result of applying a generic computing device to a mental process.
On pages 14-15 of the remarks, Applicant states “The claimed invention includes limitations that are not well-understood, routine and conventional in the field because the claims are novel and non-obvious”.
This argument is not persuasive as it casts the § 101 inquiry in terms of §§ 102 and 103.  The latter are concerned with what the art suggests whereas the former is concerned with the context of the individual limitations.  Not all inventions, even those that are not anticipated or obvious, are patent eligible under § 101.
On page 15 of the remarks, Applicant states “The claimed invention also recites a narrow technical solution and practical application of encryption management and processing.  The office action fails to cite any art on point that shows the claimed invention as being conventional or even possible in the art…”
This argument is not persuasive.  Independent claims 1, 11, and 21 do not perform encryption.  Further, the individual activities performed therein, transmission/reception and copying data are performed by all networked computing systems; and is therefore routine and conventional. 

Note that claims 31-40 are not rejected under § 101, see below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-27, 29, and 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mental process. For example, independent claims 1, 11, and 21 set forth a plurality of steps that receive, create, and store information; these collection of steps being performable in a human mind with the aid of pen and paper.  This judicial exception is not integrated into a practical application because the claims do not set forth an application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the acts of communicating over a network are well-known, routine, and conventional activity and does not constitute significantly more than the judicial exception itself.

	As to claims 9, 10, 19, 20, which require “gateway hardware”, sending/receiving data is a well-known, routine, and conventional activity and does not constitute significantly more than the judicial exception itself. 

	Claims 31 and 36, and respective claims dependent thereon, 32-35 and 37-40, are excluded from the § 101 rejection because decryption is a practical application of the abstract idea noted above.

Prior art
The following is a statement of reasons for finding the claims as presented as not anticipated or obvious in view of the art:  
In view of the Patent Board Decision of 8/02/2021, the prior art rejections were previously withdrawn.  An updated search was performed finding several references of relevance, see below. However, independent claims 1, 11 and 21 are not anticipated or obvious in view of the prior art now of record.

Claim Objections
Claims 31-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, particularly:
	Nair et al., US 11,228,427, discloses securing content keys delivered in a manifest by decrypting encrypted keys in a secure element.
	Fahrny et al., US 2022/0021930, discloses key management by decrypting encrypted content keys. 
Broome et al., US 2013/0239145, discloses generation of a new manifest at a client device. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHAO whose telephone number is (571)272-5165. The examiner can normally be reached M, W-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W CHAO/Examiner, Art Unit 2492